Citation Nr: 1613865	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  09-18 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for residuals of a right ankle fracture, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel
INTRODUCTION

The Veteran served in the Army National Guard of California.  His service included periods of active duty for training (ACDUTRA) from April 1977 to August 1977, and in May 1982.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 rating decision in which the RO in San Diego, California granted service connection and assigned an initial rating of 20 percent for residuals of a right ankle fracture, effective March 21, 2007.  In December 2008, the Veteran filed a notice of disagreement (NOD), inter alia, with respect to the initial rating assigned.  A statement of the case (SOC) was issued in June 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.  

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Los Angeles, California, which certified the appeal to the Board.

Because the appeal involves disagreement with the initial rating assigned following the award of service connection for residuals of a right ankle fracture, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In September 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In March 2011, May 2014, and September 2015, the Board remanded the claim for an initial rating in excess of 20 percent for residuals of a right ankle fracture, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After taking further action in response to each Remand, the AMC continued to deny the claim for a higher initial rating (as reflected by August 2011, October 2014, and December 2015 supplemental statements of the case (SSOCs)) and returned the matter to the Board for further appellate consideration.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems. 

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action in this  appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon a claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Review of the claims file reveals that the development directed in the September 2015 remand was not fully completed.

In the September 2015 remand, the Board instructed the AOJ, among other things, to obtain an addendum medical opinion from the September 2014 VA examiner as to "whether the Veteran's right ankle disability is manifested by malunion of the os calcis or astragalus."  If the examiner was unavailable, or another examination of the Veteran was deemed medically necessary, the AOJ was directed to arrange for another VA examination by an appropriate physician to obtain an opinion responsive to the question and comments provided.

The Board detailed in the September 2015 and May 2014 remands that the Veteran's service treatment records contained X-ray evidence of a downward "displaced fracture" and "possible delayed union" in the right ankle, and that a more recent, December 2010, VA X-ray had been interpreted to reveal "an old fracture deformity of the medial talus."  Other evidence, however, such as the report of an October 2008 VA fee-basis examination, indicated that the talus was intact.  In light of this evidence, and given that April 2011 and September 2014 VA examiners had not provided any substantive discussion as to whether there was evidence of malunion of the Veteran's os calcis, the Board found that further examination and clarification was required.  

Review of the record documents that a physician other than the September 2014 VA examiner provided a medical opinion in October 2015 without examining the Veteran.  The reviewing physician noted that an April 17, 2015 [VA] orthopedic note identified the current [right] ankle disability as moderate to severe tibiotalar and subtalar osteoarthritis and explained that "os calcis and astralagus [sic] are antiquated terms used for the talus bone and its articular surface with the tibia (tibiotalar and subtalar joints)."  The physician stated that the Veteran's fracture in service, described as a displaced fracture of the medial malleolus, is the etiology for his osteoarthritis, adding that more recent X-rays confirm an old fracture deformity of the medial talus (os calcis/astragalus).  Unfortunately, like the previous examiners in September 2014 and April 2011, the reviewing physician did not provide clarification as to whether there is malunion of the os calcis.

Therefore, the Veteran should be afforded another VA orthopedic examination to determine whether his right ankle disability includes malunion of the os calcis or astragalus.  In addition, the designated examiner should indicate whether the Veteran's right ankle disability includes impairment of the tibia and fibula manifested by malunion or nonunion.

The Veteran is hereby advised that failure to report for any scheduled examinations, without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.

Prior to obtaining further medical opinion evidence in this matter, and to ensure that all due process requirements are met and the record is complete, the AOJ should obtain and associate with the claims file all outstanding pertinent records.

In compliance with the September 2015 remand, the AOJ asked the Veteran in an October 2015 letter to provide, or provide appropriate authorization for it to obtain, any outstanding private (non-VA) medical records, including copies of any relevant records from California Hospital Medical Center, or a new release therefor (inasmuch as the release the Veteran executed for records from California Hospital Medical Center in June 2014 had since expired).  The Veteran did not respond.  However, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the right ankle initial rating claim, explaining to the Veteran that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

As in each prior remand, the Board notes that the Veteran's right ankle disability is currently rated at 20 percent, the maximum rating available under 38 C.F.R. § 4.71a, Diagnostic Code 5271, for limitation of motion of the ankle.  However, a higher rating may be assignable under another pertinent diagnostic code, or on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  The AOJ's adjudication of the claim for a higher, initial rating should thus include consideration of the applicability of other diagnostic codes for rating disability, whether "staged" rating of the Veteran's right ankle disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited above) is appropriate, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), is warranted at any point since the effective date of the award of service connection.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Greater Los Angeles VAHCS any outstanding, pertinent records of evaluation and/or treatment of the Veteran since June 4, 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the right ankle claim that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding private (non-VA) medical records-to includes copies of any relevant records from California Hospital Medical Center, or a new release to obtain such records(inasmuch as the release the Veteran executed for records from California Hospital Medical Center in June 2014 has expired).

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence not currently of record-including copies of any relevant records from California Hospital Medical Center-following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran a VA orthopedic examination to evaluate the Veteran's right ankle disability.

The contents of entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.

All appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.


In particular, the examining physician should offer a clear discussion addressing each of the  following: 

a) Whether the Veteran's right ankle disability is manifested by malunion of the os calcis or astragalus, and if so, indicate whether such malunion is better characterized by marked deformity or moderate deformity.

b) Whether the Veteran's right ankle disability is manifested by malunion of the tibia and fibula with marked, moderate, or slight ankle disability.

c) Whether the Veteran's right ankle disability is manifested by nonunion of the tibia and fibula with loose motion, requiring a brace.

In addressing the presence of any malunion or nonunion involving the right ankle, the examiner should comment on the significance, if any, of documents in the Veteran's service treatment records reflecting May 1982 X-ray evidence of a downward "displaced fracture" and "possible delayed union" in the right ankle; a more recent, December 2010, VA X-ray interpreted to reveal "an old fracture deformity of the medial talus";  and other pertinent evidence, such as the report of an October 2008 VA fee-basis examination indicating that the talus is intact. 

All examination findings/testing results , along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for a higher, initial rating for residuals of a right ankle fracture.  The claim should be adjudicated in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication),  and legal authority (to include alternative rating criteria, and the provisions of 38 C.F.R. § 3.321 regarding extra-schedular consideration), as well as consideration of whether staged rating, pursuant to Fenderson (cited above), is appropriate).

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran  need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims  remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

